UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 RONNIE LAMONT COLEY,                         )
                                              )
                    Petitioner,               )
                                              )
               v.                             )
                                              )       Civ. Action No. 13-1515 (ABJ)
UNITED STATES PAROLE                          )
COMMISSION et al.,                            )
                                              )
                Respondents.                  )
_________________________________             )


                                  MEMORANDUM OPINION

       Petitioner alleges that he was taken into custody on February 14, 2013, based on a parole

violator issued by the United States Parole Commission (“USPC”). He commenced this action

for habeas relief from the District of Columbia Jail in October 2013, claiming that he had yet to

receive the probable cause hearing due him within five days of his arrest. Pet. for Writ of

Habeas Corpus [Dkt. # 1] at 5. In response to the order to show cause why the writ should not

issue, the USPC has documented that petitioner waived his right to challenge the revocation

procedures by agreeing to an expedited revocation on September 25, 2013. See USPC’s Opp’n to

Pet’r’s Pet. for a Writ of Habeas Corpus [Dkt. # 6], Ex I.

       Petitioner has not replied to the USPC’s opposition and the court finds the waiver argument

properly supported. See Order [Dkt. # 7] (advising the petitioner about the consequences of his

not responding to the opposition by November 26, 2013). In addition, since petitioner has not

shown any resulting prejudice and has been afforded a revocation hearing, his claim predicated on

a delayed probable cause hearing is moot. Therefore, the court, finding no basis to issue the writ,



                                                  1
will deny the petition and dismiss the case. A separate Order accompanies this Memorandum

Opinion.

                                               ____________s/___________
                                               AMY BERMAN JACKSON
                                               United States District Judge

DATE:      January 2, 2014




                                           2